                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

UNITED STATES OF AMERICA,                         :

                     Plaintiff,                   :

       vs.                                        :              Case No. 1:21CR085

TRES GENCO,                                       :              Judge Dlott

                     Defendant.                   :

               MOTION TO DISMISS COUNT 2 OF THE INDICTMENT

       Now comes the Defendant, TRES GENCO, by and through counsel, and hereby moves the

Court to dismiss count 2 of the indictment, which charges unlawful possession of a machinegun.

The grounds for this motion are contained in the attached memorandum in support.

                                    Respectfully submitted,

                                    DEBORAH WILLIAMS
                                    FEDERAL PUBLIC DEFENDER

                                    s/ Richard Monahan
                                    Richard Monahan (0065648)
                                    First Assistant Federal Public Defender
                                    250 E. 5th Street, Suite 350
                                    Cincinnati, Ohio 45202
                                    (513) 929-4834

                                    Attorney for Defendant
                                    Tres Genco
                                    Memorandum in Support

       Count 2 of the indictment charges that Mr. Genco possessed a Glock handgun that was

modified to be “machinegun.” This Glock handgun is not a “machinegun” as a matter of law, and

the charge should be dismissed. Further, the federal government does not have Commerce Clause

jurisdiction to prosecute possession of machine guns and the charge should accordingly be

dismissed. Each issue is addressed in turn below.

1. The Glock handgun is not a machine gun as a matter of law

       Possession of a machinegun is prescribed at 18 U.S.C. § 922(o). The term “machinegun”

is defined in 26 U.S.C. § 5845(b) as “any weapon which shoots, is designed to shoot, or can be

readily restored to shoot, automatically more than one shot, without manual reloading, by a single

function of the trigger.”

       As relevant to this motion, the Supreme Court and Sixth Circuit have defined the term

“automatically” in § 5845(b) as follows: “the terms “automatic” and “fully automatic” refer to a

weapon that fires repeatedly with a single pull of the trigger. That is, once its trigger is depressed,

the weapon will automatically continue to fire until its trigger is released or the ammunition

is exhausted. Such weapons are “machineguns” within the meaning of the Act.” Staples v. United

States, 511 U.S. 600, 602 n.1 (1994); Gun Owners of America, Inc. v. Garland, 992 F.3d 446, 472

(6th Cir. 2021)(emphasis added).

       In the present case, the Glock handgun charged in court 2 does not meet this legal definition

as a matter of law. As can been seen from the attached ATF report (Def. Exhibit 2, under seal),

the Glock firearm would not fire more than 2 shots by the single pull of a trigger, and clearly would

not “automatically continue to fire until its trigger is released or the ammunition is exhausted.”

(Ex. 2, p.3). This evidence is undisputed.



                                                  2
       As such, the Glock charged in count 2 is not “automatic” as defined in the statute and

relevant case law. Thus, the Glock cannot be considered a “machinegun” as a matter of law.

Accordingly, count 2 of the indictment should be dismissed.

2. The government cannot exercise Commerce Clause jurisdiction over the machineguns

       Mr. Genco makes this argument to preserve this issue for further review. Admittedly, the

Sixth Circuit has held in a published decision that Commerce Clause jurisdiction does extend to

mere possession of machineguns. United States v. Beuckelaere, 91 F.3d 781 (1996). Judge

Suhrheinrich dissented from the panel decision in Beuckelaere and held that the Supreme Court’s

decision in United States v. Lopez, 514 U.S. 549 (1995) dictated that the machinegun statute

violated the Commerce Clause. The Supreme Court has not directly decided the issue.

       Mr. Genco submits that 18 U.S.C. § 922(o) is an unconstitutional exercise of Congressional

authority under the Commerce Clause.        See, e.g., United States v. Lopez, 514 U.S. 549

(1995)(striking down statute prohibiting the possession of firearms in a school zone under the

Commerce Clause); United States v. Morrison, 529 U.S. 598 (2000)(finding violation of

Commerce Clause with the enactment of the Violence Against Women Act of 1994); Jones v.

United States, 529 U.S. 848 (2000)(declining to apply federal arson statute to arson of a private

residence). See, also, United States v. Doggart, 947 F.3d 879 (6th Cir. 2020)(Sutton, J.)(warning

that the arson statute as interpreted by the government threatened to “transform virtually every

arson in the country into a federal offense”). Moreover, Mr. Genco argues that § 922(o) is

unconstitutional as applied to the facts of this case where there is no evidence that the firearm

travelled in interstate commerce once it had been converted to a “machinegun.” See Beuckelaere,

91 F.3d at 784 (regulation of machineguns under the Commerce Clause assumes that an illegal

transfer of a machinegun has occurred).



                                               3
       Understanding that the Sixth Circuit has precluded a constitutional challenge to § 922(o)

both on its face and as applied to purely intrastate possession, Mr. Genco raises this argument to

preserve the issue for further review.

3. Conclusion

       Based on the foregoing, Mr. Genco respectfully submits that count 2 of the indictment in

this matter should be dismissed.

                                         Respectfully submitted,

                                         DEBORAH WILLIAMS
                                         FEDERAL PUBLIC DEFENDER

                                         s/ Richard Monahan
                                         Richard Monahan (0065648)
                                         First Assistant Federal Public Defender
                                         250 E. 5th Street, Suite 350
                                         Cincinnati, Ohio 45202
                                         (513) 929-4834

                                         Attorney for Defendant
                                         Tres Genco


                                   CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served upon Megan Gaffney Painter,
Assistant United States Attorney, via Electronic Case Filing, on this day of 25th day of August,
2021.

                                         s/ Richard Monahan




                                                   4
